Case 19-32857-hdh11 Doc 172-1 Filed 09/09/19                          Entered 09/09/19 09:03:54            Page 1 of 2




                               UNITED STATES BANKRUPTCY COURT
                              FOR THE NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION
                                                                  )        Chapter 11 Case
 In re:                                                           )
                                                                  )
                                                                  )        Case No. 19-32857 (HDH11)
     HVI CAT CANYON, INC.,                               )        )
                                                         )        )
                                         Debtor.         )        )
                                                                  )
       ORDER APPROVING WITHDRAWAL OF WELTMAN & MOSKOWITZ, LLP AS
                        ATTORNEYS FOR DEBTOR

            Upon the application (“Motion”)1 of Weltman & Moskowitz, LLP (“W&M”) for entry of

 an order authorizing its immediate withdrawal as counsel to debtor and debtor-in-possession; and

 upon all of the proceedings had before the court and after due deliberation and good cause

 appearing therefor; it is hereby

          ORDERED, that the Motion is granted as set forth herein; and it is further

          ORDERED, that W&M is hereby authorized to withdraw as counsel for Debtor, effective

 as of entry of this Order; and it is further


 1
     Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Application.
Case 19-32857-hdh11 Doc 172-1 Filed 09/09/19             Entered 09/09/19 09:03:54        Page 2 of 2



      ORDERED, that W&M is hereby authorized to file its Application for Payment of Fees

 and Expenses and that the granting of W&M’s withdrawal from this case shall not prejudice its

 right to seek payment of its legal fees and expenses by Application to this Court; and it is further

      ORDERED, that, notwithstanding any provision to the contrary in the Application, the

 Court shall retain jurisdiction to hear and to determine all matters arising from or related to

 implementation of this Order.

                                      ###END OF ORDER###
 Submitted by:
 /s/ Michael L. Moskowitz
 Michael L. Moskowitz
 WELTMAN & MOSKOWITZ, LLP
 270 Madison Avenue, Suite 1400
 New York, New York 10016
 Telephone: (212) 684-7800
 Fax: (212) 684-7995
 Email: mlm@weltmosk.com
 Counsel to Debtor and Debtor-in-Possession




                                                  2
